Title: From George Washington to Clement Biddle, 30 June 1784
From: Washington, George
To: Biddle, Clement



Dear Sir,
Mount Vernon June 30th 1784

Your favor of the 10th Instt covering an Invoice of Goods shipped by the Betsey Captn Broadhurst is come safe to hand—the Vessel is also arrived at Alexandria; and I shall send up this day for the things—I wish the Mattrasses had all been among them as the Season is wasting fast in which they are most useful.
I have perused the accts you have delivered in at sundry times and find the debits & credits to stand thus. If they are not all brought to view you will please to note it, and rectify the mistake.
Tomorrow, in the hands of some person in Alexandria, I will deposit for the use of Mr Richardson One hundred and fifty dollars on your Acct—and I pray you to pay Mr Claypoole agreeably to the contents of my letter to him, wch is under cover with this, and left open for your perusal—as also the German Printer if he ever inserted the Advertisement respecting my Western Lands, and for the one now enclosed for him, to be done in the manner requested of Mr Claypoole. Whatever these Sums, with the price of the Mattrasses, may over run the deposit I am about to make for Mr Richardson I will pay to you, on your order upon demand.
As the Price of the Hinges appear to me to be very high,

and I am not in immediate want of them (having been disappointed of workmen) I will postpone for the present employing the man Mr Rakestraw has found—If I should hereafter be under the necessity of giving such prices I will attend to the direction in your letter; for which I am obliged, both to you & Mr Rakestraw.
I recollect, sometime in the course of last year to have begged you to purchase for me from the redemptioners or Indented (Germans or Irish) a House joiner and Bricklayer. Many I have seen Advertised for Sale in Philadelphia of late—should this happen again I would pray you attention to my former request—It might be well to have them examined by skilful workmen, for many will call themselves Bricklayers who have only been mortar makers—and others joiners who know little of the Trade—I would prefer elderly men to very young ones, if there is choice —and their being sent by water (round) to any other conveyance—The Cost & expence of these if you should make a purchase shall be paid as soon as it is made known to Dr Sir Yr most obedt Servt

Go: Washington


P.S. I shall be obliged to you for sending me 70 yds of gilded Border for papered Rooms (of the kind you shewed me when I was in Phildelpa)—That which is most light and Airy I should prefer—I do not [know] whether it is usual to fasten it on with Brads or Glew—if the former I must beg that as many may be sent as will answer the purpose.


G.W.
